                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SINCO TECHNOLOGIES PTE LTD.,                         Case No. 17-cv-05517-EMC
                                   8                     Plaintiff,
                                                                                              SECOND ORDER RE SPECIAL
                                   9              v.                                          MASTER
                                  10     SINCO ELECTRONICS (DONGGUAN)                         Docket No. 217
                                         CO. LTD., et al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           On May 24, 2019, the Court issued an order regarding the appointment of a special master

                                  15   for discovery matters. See Docket No. 217 (order). In the order, the Court identified multiple

                                  16   issues for the parties to address. In response, the parties addressed, at best, one (i.e., whether a

                                  17   special master should be appointed). The Court hereby orders the parties to address all issues

                                  18   identified in the Court’s order of May 24. Regardless of the parties’ views as to whether a special

                                  19   master is warranted, the Court still has an interest as to their positions on all issues, especially as

                                  20   there is at least one open discovery matter still pending before Judge Spero. See Docket No. 212

                                  21   (letter brief). The parties’ response to this order (which shall consist of a joint filing) shall be filed

                                  22   by 9:00 a.m., June 5, 2019.

                                  23           IT IS SO ORDERED.

                                  24   Dated: June 3, 2019

                                  25

                                  26                                                      ______________________________________
                                                                                           EDWARD M. CHEN
                                  27                                                       United States District Judge
                                  28
